Metcalfe, J.
The defendant in error, Henry Bougher, was appointed sealer of weights and measures of the city of Steubenville by the mayor of 'that city, and as such - appointee he is subject to the regulations of the civil service act, Section 486-17, General Code, 106 Ohio Laws, 411.
A shortage of funds with which to pay his and other salaries occurred in the city treasury, and alleging such shortage as a reason for his action the director of public service issued an order suspending Mr. Bougher from his office indefinitely.
This action was brought by Mr. Bougher to recover his salary, and it is contended that he could only be suspended or removed in accordance with the regulations of the civil service act, and that, *179in any event, the director of public service had no power to suspend or remove him.
Sec. 486-17 of the General Code, supra, provides :
“In all cases of reduction, lay-off or suspension of an employe or subordinate, whether appointed for a definite term or otherwise, the appointing authority shall furnish such employe or subordinate with a copy of the order of lay-off, reduction or suspension and his reasons for the same, and give such employe or subordinate a reasonable time in which to make and file an explanation.”
The appointing authority in the case of defendant in error is the mayor, and the appointment appears to have been legally made by such officer, hence the provisions above cited apply to him and he could not be arbitrarily suspended indefinitely for any reason, but has the right to an explanation of any charge made against him and to a trial in accordance with the further provisions of the act.
We find no provision in the act authorizing or permitting the suspension of an officer or employe for the reason that there is a shortage of funds in the treasury. The appointing and removing power resting in the mayor it follows that the action of the director of public service was a usurpation of such power and is absolutely void.

Judgment affirmed.

Pollock and Farr, JJ., concur.